Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the documents filed on 06/16/2022: 
Claim(s) 1, 3-7, and 19-25 (and by extension its/their dependents) have been amended. 
Claim(s) 11-18 and 26-30, has/have been canceled. 
Claim(s) 31-43 is/are new. 
Claim(s) 1-10, 19-25, and 31-43 is/are pending in this application.
Claim(s) 1-10, 19-25, and 31-43 have been rejected below.

Election/Restriction
Claims 11-18 and 26-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2022.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
With respect to the 101 rejection applicant argued:
35 U.S.C. $ 101 
Claims 1-10 and 19-25 were rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more. See Office Action, pp. 5-7. 
Prong One of Step 2A of the Eligibility Analysis requires an evaluation of whether the 
claim recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) as enumerated in MPEP § 2106.04(II)(A). If the claim does not recite a judicial exception, it is not directed to a judicial exception, and the claim is eligible. Id. Applicant submits that the claimed subject matter is not directed to a judicial exception. 
Independent claim 1, for example, is directed to "[a] method for wireless communications at a user equipment (UE)." Independent claim 1 recites "receiving a first message comprising an approved flight plan, the approved flight plan comprising a plurality of approved flight plan sectors," "receiving a second message comprising a query from a network node, the query comprising an indication of a subset of approved flight plan sectors of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of approved flight plan sectors," "determining, in response to receiving the second message comprising the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan," and "transmitting, to the access network entity, a flight declaration message comprising the plurality of waypoints of the UE." Thus, the features of amended independent claim 1 cannot be considered a mathematical concept, a method of organizing human activity, or a mental process, because the claim specifically recites aspects of wireless communications, including receiving a first message comprising an approved flight plan, receiving a second message comprising a query from an access network entity, and transmitting a flight declaration message to the access network entity. Moreover, independent claim 1 recites determining a flight path in response to receiving the second message comprising the query from the network node. These aspects of wireless communications are not a mathematical concept, are not a method of organizing a human activity, and are not a mental process. Therefore, amended Application. No. 16/937,259 PATENTindependent claim 1, taken as a whole, does not recite any of the enumerated groupings of abstract ideas as defined in MPEP § 2106.04(a) and, accordingly, does not recite an abstract idea. 
Independent claim 19 recites similar features. Because amended independent claims 1 and 19 do not recite one of the enumerated categories of abstract ideas, claims 1 and 19 are not directed to a judicial exception. Accordingly, Applicant submits that independent claims 1 and 19 are eligible under Prong One of Step 2A of the Eligibility Analysis. Dependent claims 2-10 and 19-25 each depend from one of independent claims 1 and 19 and recite further features that are not directed to a judicial exception. 

With respect to applicant’s assertion that: 

Thus, the features of amended independent claim 1 cannot be considered a mathematical concept, a method of organizing human activity, or a mental process, because the claim specifically recites aspects of wireless communications, including receiving a first message comprising an approved flight plan, receiving a second message comprising a query from an access network entity, and transmitting a flight declaration message to the access network entity.

This is not true. According to MPEP 2106.04(a)(2).III.C. A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.

In the case of the current invention, applicants’ claims are drawn to a concept that is performed in the human mind (determining a flight plan based on data and steps to transmit it) and applicant is merely claiming that concept performed in a computer environment/ merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.

Applicant continues to argue:

Further, the Office has implemented guidance for determining whether a patent application claim is directed to a judicial exception, stating that, in the analysis under Step 2A of the USPTO's Subject Matter Eligibility Guidance, "a claim is not 'directed to' a judicial exception if the judicial exception is integrated into a practical application of that exception." 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 57 (Jan. 7, 2019). Thus, even if a determination is made at Prong One that a claim is directed to a judicial exception, Prong Two of Step 2A of the Eligibility Analysis requires an evaluation of whether the claim as a whole integrates the judicial exception into a practical application. MPEP § 2106.04(II)(A). In this case, claims 1-10 and 19-25 are not directed to a judicial exception because each of these claims recite features that are integrated into a practical application. 
As discussed above, the features of amended independent claim 1 are directed to "[a] method for wireless communications at a user equipment (UE)" and recite a specific integration of features into a practical application for facilitating wireless communications between an unmanned aerial vehicle (UAV), a wireless communications system, and components of an aviation control system. For example, the Specification explains that "awareness of a UAV flight plan may be used to assist with handovers by reducing the ping-pong effect, by enabling the network to more effectively plan radio resource allocation, or by avoiding dropped handovers," where "[h]andover planning may involve additional complexity for UAVs because of the increased number of cells that a UAV can potentially communicate with at altitude and because of the relative freedom of the UAVs to travel in any direction." Specification [0040] (emphasis added). As further described by the Specification, "there may be incompatibilities between how flight plans or paths are characterized by wireless communications systems and by aviation standards or regulatory entities" as: 
a wireless communications system may characterize a flight path in terms of three- dimensional waypoints and corresponding times that the UAV expects to be at a waypoint. In contrast, aspects of aviation standards or aviation regulatory entities may utilize a polygon method for flight planning, which includes four-dimensional volumes of space that define where a UAV may occupy for a particular period of time. These two flight path characterizations may not be directly translatable because they may contain different types of information and may result in network inefficiencies. 
Id. [0041]. Accordingly, the features of amended independent claim 1 relate to "a UAV, components of a wireless communications network, or components of an aviation control network [that] may be configured to translate between a polygon-based flight path and a waypoint-based flight path, for the whole flight path or one or more segments of the flight path, to facilitate communication between a UAV, a wireless communications system, and components of an aviation control system." Id. [0042]. 
Notably, the Office Action alleges that "the claim only recites one additional element - using a 'processor' to perform transmitting" and "[t]he processor in the step(s) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component and the steps of transmitting would be more significant extra solution activity." Office Action, p. 6. Further, the Office Action alleges that "this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of determining a flight path." Id. 
But Applicant respectfully submits that independent claim 1, as a whole, including the features of "receiving a first message comprising an approved flight plan, the approved flight plan comprising a plurality of approved flight plan sectors," "receiving a second message comprising a query from a network node, the query comprising an indication of a subset of approved flight plan sectors of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of approved flight plan sectors," "determining, in response to receiving the second message comprising the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan," and "transmitting, to the access network entity, a flight declaration message comprising the plurality of waypoints of the UE," integrates the alleged abstract idea into a practical application that enables the determination of a flight path based on waypoints and flight plan sectors to directly translate between two flight path characterizations. Indeed, "[t]he described techniques include determining waypoints of the UAV along an approved UAV flight path so that the UAV may communicate one or more of its current positions and its expected position(s) within one or more flight plan sectors as it traverses through one or more coverage areas of one or more network nodes," where "[s]uch tracking and prediction of the UAV position facilitates efficient routing of traffic and collision avoidance techniques for UAVs and other types of aircraft." Specification [0092] (emphasis added). 
Therefore, without conceding that independent claim 1 recites an abstract idea, Applicant respectfully submits that independent claim 1, as a whole, provides an inventive concept and independent claim 1 recites a combination of additional elements related to flight plan-based flight path declaration signaling that serve as components to determine a flight path for a UAV, which recite a particular integration of features into a practical application. 

The examiner disagrees with applicant’s assertion that their assertion that their claim as a whole integrates the judicial exception into a practical application. Applicant’s arguments appear to simply be pointing to teaching in their specification and arguing that their invention could be integrated into a practical application. However, the teachings applicant are arguing are taught by their specification are not reflected in the claims. For example, nowhere do applicant claims contain steps such as "[s]uch tracking and prediction of the UAV position facilitates efficient routing of traffic and collision avoidance techniques for UAVs and other types of aircraft." Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. As such Applicant’s claims fail to integrate the abstract idea into a practical application and the 101 rejection is maintained.


With respect to the 103 rejection applicant argued:
Amendment dated June 16, 2022 
Independent Claims 1 and 19 
Without conceding the merits of the rejection of independent claims 1 and 19 under 35 U.S.C. § 103-and solely to expedite prosecution-Applicant has amended independent claims 1 and 19. For example, independent claim 1 has been amended to recite, in part:

receiving a second message comprising a query from an access network entity, the query comprising an indication of a subset of approved flight plan sectors of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of approved flight plan sectors. 

Independent claim 19 has been amended to include similar features. Neither Fraunhofer NPL nor Butler teach or suggest all the features of amended independent claims 1 and 19. For example, Fraunhofer NPL and Butler-alone or in any combination-do not teach or suggest "the query comprising an indication of a subset of approved flight plan sectors of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of approved flight plan sectors," as recited in amended independent claim 1. The Office Action contends that Fraunhofer NPL discloses "receiving a query from a network node, the query comprising an indication of a subset of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of the plurality of approved flight plan sectors," as recited in original independent claim 1. See Office Action, pp. 8-9 (citing Fraunhofer NPL pp. 1-2). 
Fraunhofer NPL is generally directed to "triggering options and content of the flight path information report." Fraunhofer NPL, p. 1. At the portions cited by the Office Action, Fraunhofer NPL describes signaling flight path information from an Aerial UE based "[u]pon reception of [a] request [] message for flight path information from [a] serving eNB." Id. Additionally, Fraunhofer NPL describes the content of the flight path information, stating that "[i]n the area coverage use case.. the speed of the Aerial UE could vary and therefore providing the timestamps along with the waypoints is necessary." Id., pp. 2 and 3. That is, Fraunhofer NPL describes a serving eNB transmitting a request for flight path information, and an Aerial UE responds with flight path information including timestamps associated with waypoints. Absent from Fraunhofer NPL, however, is any mention of receiving "an indication of a subset of approved flight plan sectors of the plurality of the approved flight plan sectors," as recited in amended independent claim 1. Indeed, Fraunhofer NPL merely describes the flight path information report being triggered by a request message from a serving eNB, and Fraunhofer NPL fails to describe the contents of any request message. For example, Fraunhofer NPL states that "[e]mbedding a new request IE [(information element)] for flight path information in the HO [(handover)] command could alleviate additional request signaling overhead," but nowhere does Fraunhofer NPL describe that the "new request IE" includes "an indication of a subset of approved flight plan sectors of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of the plurality of approved flight plan sectors," as recited in amended independent claim 1. As such, Fraunhofer NPL does not teach or suggest the aforementioned features of amended independent claim 1. 
Notably, the Office Action alleges that "each node in the eNB system is in charge of a sector and the sector that the current serving node is in control of reads on the claimed limitation of 'a subset of the plurality of approved flight plan sectors."' Office Action, p. 8. But the Office Action has not shown, nor does Fraunhofer NPL describe, that a "sector that the current serving node is in control of' is the same as "a subset of approved flight plan sectors," as recited in amended independent claim 1. Rather, the sector referred to by the Office Action is understood to be a coverage area of the serving node, and it is not clear how-let alone why-a coverage area would be understood to be the same as "a subset of approved flight plan sectors."

The examiner respectfully disagrees. With respect to applicant’s statement that:

But the Office Action has not shown, nor does Fraunhofer NPL describe, that a "sector that the current serving node is in control of' is the same as "a subset of approved flight plan sectors," as recited in amended independent claim 1. Rather, the sector referred to by the Office Action is understood to be a coverage area of the serving node, and it is not clear how-let alone why-a coverage area would be understood to be the same as "a subset of approved flight plan sectors."

Applicant’s claims do not provide any limitations which would limit or narrow what would constitute “an approved flight plan sector.” As such the phrase is being interpreted given its broadest reason interpretation to mean a region that is divided into several flight zone/area/sector. In this case, the coverage area being serviced by a node meet’s applicant’s limitation of “a flight plan sector” which would necessarily be shared with the UE when a handover from one node to another occurs as is taught by Fraunhofer. Furthermore, previously, claim 1 was rejected over Fraunhofer in view of Butler. Butler was provided because Fraunhofer was primarily directed towards the communication between the node and the UAV/User Equipment. Butler had low level teaching of process of creating a flight plan though a plurality of zones (flight plan sector) as well as teaching that each of these zones has a zone controller (analogous to the disclosed nodes claimed by applicant can taught by Fraunhofer). This is further evidence that each of the nodes taught by Fraunhofer were in charge of their own flight plan sector.
Next applicant argued:

Nonetheless, even if the Office Action's interpretation of the serving node's sectors could be understood to be a "subset of approved flight plan sectors" recited in independent claim 1- which Applicant does not concede-Fraunhofer NPL still fails to teach or suggest "a request for a plurality of waypoints of the UE within the indicated subset of approved flight plan sectors," as recited in amended independent claim 1. Therefore, Fraunhofer NPL does not teach or suggest all of the features of independent claim 1. 

As an initial point, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, applicant’s previous arguments above actually suggest the opposite of what applicant is arguing here. Previously applicant stated that:
Fraunhofer NPL is generally directed to "triggering options and content of the flight path information report." Fraunhofer NPL, p. 1. At the portions cited by the Office Action, Fraunhofer NPL describes signaling flight path information from an Aerial UE based "[u]pon reception of [a] request [] message for flight path information from [a] serving eNB." Id. Additionally, Fraunhofer NPL describes the content of the flight path information, stating that "[i]n the area coverage use case.. the speed of the Aerial UE could vary and therefore providing the timestamps along with the waypoints is necessary." Id., pp. 2 and 3. That is, Fraunhofer NPL describes a serving eNB transmitting a request for flight path information, and an Aerial UE responds with flight path information including timestamps associated with waypoints… 

Since applicant already recognizes that Fraunhofer teaches "a request for a plurality of waypoints of the UE” and as demonstrated above, the coverage area of the node meets the limitation of “within the indicated subset of approved flight plan sectors" the limitation is clearly anticipated by the teachings of Fraunhofer.

Lastly applicant argued:

Butler does not overcome the deficiencies of Fraunhofer NPL. Butler is generally directed to "a method comprising receiving a flight plan request for a drone." Butler, Abstract. At the portions cited by the Office Action, Butler describes an air traffic control and flight management system that includes a flight plan request interface, where "the flight plan request filing interface is configured to receive, from a drone 50 (FIG. 1), a flight plan request that includes a filing of a flight plan for the drone 50." Id. [0052]. Additionally, Butler describes "constructing a modified flight plan for the drone based on the flight plan request, wherein the modified flight plan represents an approved, congestion reducing, and executable flight plan for the drone" and that "the modified flight plan comprises a sequence of four-dimensional (4D) cells representing a planned flight path for the drone." Id. [0029]. That is, Butler describes that a flight plan request interface within the flight management system requesting a flight plan from a drone, and the flight management system constructing a modified flight plan that includes a sequence of cells. 
Butler, however, does not teach or suggest "the query comprising an indication of a subset of approved flight plan sectors of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of the plurality of approved flight plan sectors," as recited in amended independent claim 1. Rather, Butler states that a management system constructs a modified flight plan for a drone, and the flight plan includes a sequence of cells for flight, and Butler fails to teach or suggest "receiving a second message comprising a query from a network node," much less a "query comprising an indication of an indication of a subset of approved flight plan sectors of the plurality of approved flight plan sectors and a request for a plurality of waypoints of the UE within the indicated subset of approved flight plan sectors." Therefore, Butler does not teach or suggest all of the features of independent claim 1. 

Butler was not relied upon for the features applicant is arguing are not taught by Butler. As was shown above, these features are taught by Fraunhofer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10, and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. 
Step 1:
Applicant’s invention is drawn to the statutory category(ies) of a method and an apparatus and therefore passes Step 1.
Step 2A Prong 1:
Claims 1 and 19 recites a method for wireless communications at a user equipment. The limitation of a method for wireless communications at a user equipment as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (see claim 19) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “determining” in the context of this claim encompasses the user manually calculating the flight path. Similarly, the limitation of receiving, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language, “determining” in the context of this claim encompasses the user thinking that a flight path would be appropriate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see training resources, posted January 8, 2019). Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processor” to perform “transmitting.” The processor in the step(s) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component and the steps of transmitting would be mere insignificant extra solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of determining a flight path. The claim is directed to an abstract idea. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, receiving and transmitting and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further claim(s) 2-10, and 26-30, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-10, and 19-25 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. As such, the presentment of claim(s) 1-10, and 19-25 otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. Therefore, claim(s) 1-10, and 19-25 are rejected as being drawn to an abstract idea under the same rational.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 19-25, and 31-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraunhofer: “Flight Path Information Report: Trigger and Content” (NPL provided on file by applicant and referenced for the sake of this action) in view of Butler (US 2017/0263132).
With respect to claim 1 Butler teaches a method for wireless communications at a user equipment (UE), comprising:
receiving a first message comprising an approved flight plan (Fraunhofer, Page 1 Section 1, Page 1 Section 2 “signaling flight path information” it is implicit that the flight path information is approved because it would be illegal to fly otherwise); 
receiving a second message comprising query (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB”) from a network node (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message… from serving eNB”) , the query comprising an indication of a subset of the plurality of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB” note: each node in the eNB system is in charge of a sector and the sector that the current serving node is in control of reads on the claimed limitation of “a subset of the plurality of approved flight plan sectors”) and a request for a plurality of waypoints (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) of the UE within the indicated subset of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1); 
determining, in response to receiving the second message comprising query from the network node, a flight path (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figure for waypoints) based at least in part on the approved flight plan (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3); and 
transmitting, to the network node, a flight declaration message (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figures for waypoints).

Fraunhofer does not explicitly teach:
receiving a first message comprising an approved flight plan, the approved flight plan comprising a plurality of approved flight plan sectors; 
determining, in response to receiving the second message comprising the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan; 

It is noted that this feature is implicit in Fraunhofer since Fraunhofer deals with handovers between nodes who are each in control of their own flight plan sector which implies an overall flight plan comprising a plurality of approved flight plan sectors. However Fraunhofer is focused on the communication between a UE and a node within one specific portion of the flight plan and rather than the creation of the overall flight plan. Assuming arguendo that this feature is not taught by Fraunhofer applicant has been provided with Butler which more explicitly teaches this feature. 
Butler teaches receiving an approved flight plan (Butler Fig. 3 element 610 ¶[52] specifically the fight plan filed by the drone, it is implicit that the flight plan request is approved since otherwise it would be illegal to fly the drone) comprising a plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52] specifically the zone(s) under the control of the respective zone controllers being contacted and analyzed for a given flight plan would read on a subset of approved sectors); 
determining, a flight path comprising the plurality of waypoints of the UE (Butler ¶[29-32] although referred to as 4D cells, 3 of the dimensions corresponded to the location of the UAV and are identical to waypoints) for the indicated subset of the plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52]) based at least in part on the received approved flight plan (Butler Fig. 5 elements 702, 704, ¶[63]); 
Thus as shown above Fraunhofer teaches a base invention of communication of flight plans and Butler teaches wherein flight plans are created and approved based on approved sectors. These two references are analogous to one another because both are drawn to the creation and transmission of flight plans. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fraunhofer to apply the teachings of Butler because the teaching of wherein flight plans are created and approved based on approved sectors taught by Butler was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of communication of flight plans taught by Fraunhofer to yield the advantage of providing an easy means to know which locations UAVs are and are not allowed to fly and thus makes it easier to avoid doing something illegal and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 19 Fraunhofer teaches an apparatus for wireless communications at a user equipment (UE), comprising: 
at least one processor and memory coupled to the at least one processor (Fraunhofer, Page 1 Section 1, Fraunhofer, Page 1 Section 2 note: although not explicitly stated, the UAV User Equipment (EU) must have a processor and memory in order to operate); and the memory storing instructions (Fraunhofer, Page 1 Section 1, Fraunhofer, Page 1 Section 2 note: also necessary in order to operate): 
receive a first message comprising an approved flight plan (Fraunhofer, Page 1 Section 1, Page 1 Section 2 “signaling flight path information” it is implicit that the flight path information is approved because it would be illegal to fly otherwise); 
receive a second message comprising query (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB”) from a network node (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message… from serving eNB”) , the query comprising an indication of a subset of the plurality of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB” note: each node in the eNB system is in charge of a sector and the sector that the current serving node is in control of reads on the claimed limitation of “a subset of the plurality of approved flight plan sectors”) and a request for a plurality of waypoints (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) of the UE within the indicated subset of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1); 
determine, in response to receiving the second message comprising query from the network node, a flight path (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figure for waypoints) based at least in part on the approved flight plan (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3); and 
transmit, to the network node, a flight declaration message (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figures for waypoints).
Fraunhofer does not explicitly teach:
receiving a first message comprising an approved flight plan, the approved flight plan comprising a plurality of approved flight plan sectors; 
determining, in response to receiving the second message comprising the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan; 

It is noted that this feature is implicit in Fraunhofer since Fraunhofer deals with handovers between nodes who are each in control of their own flight plan sector which implies an overall flight plan comprising a plurality of approved flight plan sectors. However Fraunhofer is focused on the communication between a UE and a node within one specific portion of the flight plan and rather than the creation of the overall flight plan. Assuming arguendo that this feature is not taught by Fraunhofer applicant has been provided with Butler which more explicitly teaches this feature. 
Butler teaches receiving an approved flight plan (Butler Fig. 3 element 610 ¶[52] specifically the fight plan filed by the drone, it is implicit that the flight plan request is approved since otherwise it would be illegal to fly the drone) comprising a plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52] specifically the zone(s) under the control of the respective zone controllers being contacted and analyzed for a given flight plan would read on a subset of approved sectors); 
determining, a flight path comprising the plurality of waypoints of the UE (Butler ¶[29-32] although referred to as 4D cells, 3 of the dimensions corresponded to the location of the UAV and are identical to waypoints) for the indicated subset of the plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52]) based at least in part on the received approved flight plan (Butler Fig. 5 elements 702, 704, ¶[63]); 
Thus as shown above Fraunhofer teaches a base invention of communication of flight plans and Butler teaches wherein flight plans are created and approved based on approved sectors. These two references are analogous to one another because both are drawn to the creation and transmission of flight plans. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fraunhofer to apply the teachings of Butler because the teaching of wherein flight plans are created and approved based on approved sectors taught by Butler was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of communication of flight plans taught by Fraunhofer to yield the advantage of providing an easy means to know which locations UAVs are and are not allowed to fly and thus makes it easier to avoid doing something illegal and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 34 Fraunhofer teaches an apparatus for wireless communications at a user equipment (UE), comprising: 
means for receiving a first message comprising an approved flight plan (Fraunhofer, Page 1 Section 1, Page 1 Section 2 “signaling flight path information” it is implicit that the flight path information is approved because it would be illegal to fly otherwise); 
means for receiving a second message comprising a query from a network node (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB”), the query comprising an indication of a subset of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB” note: each node in the eNB system is in charge of a sector and the sector that the current serving node is in control of reads on the claimed limitation of “a subset of the plurality of approved flight plan sectors”) and a request for a plurality of waypoints (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) of the UE within the indicated subset of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1); 
means for determining, in response to receiving the second message comprising the query from the network node, a flight path (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figure for waypoints) for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3); and 
means for transmitting, to the network node, a flight declaration message (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figures for waypoints).
Fraunhofer does not explicitly teach:
receiving a first message comprising an approved flight plan, the approved flight plan comprising a plurality of approved flight plan sectors; 
determining, in response to receiving the second message comprising the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan; 

It is noted that this feature is implicit in Fraunhofer since Fraunhofer deals with handovers between nodes who are each in control of their own flight plan sector which implies an overall flight plan comprising a plurality of approved flight plan sectors. However Fraunhofer is focused on the communication between a UE and a node within one specific portion of the flight plan and rather than the creation of the overall flight plan. Assuming arguendo that this feature is not taught by Fraunhofer applicant has been provided with Butler which more explicitly teaches this feature. 
Butler teaches receiving an approved flight plan (Butler Fig. 3 element 610 ¶[52] specifically the fight plan filed by the drone, it is implicit that the flight plan request is approved since otherwise it would be illegal to fly the drone) comprising a plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52] specifically the zone(s) under the control of the respective zone controllers being contacted and analyzed for a given flight plan would read on a subset of approved sectors); 
determining, a flight path comprising the plurality of waypoints of the UE (Butler ¶[29-32] although referred to as 4D cells, 3 of the dimensions corresponded to the location of the UAV and are identical to waypoints) for the indicated subset of the plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52]) based at least in part on the received approved flight plan (Butler Fig. 5 elements 702, 704, ¶[63]); 
Thus as shown above Fraunhofer teaches a base invention of communication of flight plans and Butler teaches wherein flight plans are created and approved based on approved sectors. These two references are analogous to one another because both are drawn to the creation and transmission of flight plans. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fraunhofer to apply the teachings of Butler because the teaching of wherein flight plans are created and approved based on approved sectors taught by Butler was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of communication of flight plans taught by Fraunhofer to yield the advantage of providing an easy means to know which locations UAVs are and are not allowed to fly and thus makes it easier to avoid doing something illegal and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 39 Fraunhofer teaches a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: 
receive a first message comprising an approved flight plan (Fraunhofer, Page 1 Section 1, Page 1 Section 2 “signaling flight path information” it is implicit that the flight path information is approved because it would be illegal to fly otherwise); 
receive a second message comprising a query (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB”) from a network node (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message… from serving eNB”), the query comprising an indication of a subset of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1 “Upon reception of request of message for flight path information from serving eNB” note: each node in the eNB system is in charge of a sector and the sector that the current serving node is in control of reads on the claimed limitation of “a subset of the plurality of approved flight plan sectors”) and a request for a plurality of waypoints (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) of the UE within the indicated subset of approved flight plan sectors (Fraunhofer, Page 1 Section 2, condition 1); 
determine, in response to receiving the second message comprising the query from the network node, a flight path (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figure for waypoints) for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3); and 
transmitting, to the network node, a flight declaration message (Fraunhofer, Fig. 1 and 2, Page 2 Section 3 “In the area coverage use case…the speed of the Aerial UE could vary and therefore providing… the waypoints is necessary”) comprising the plurality of waypoints of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3 see figures for waypoints).

Fraunhofer does not explicitly teach:
receiving a first message comprising an approved flight plan, the approved flight plan comprising a plurality of approved flight plan sectors; 
determining, in response to receiving the second message comprising the query from the network node, a flight path comprising the plurality of waypoints of the UE for the indicated subset of approved flight plan sectors based at least in part on the approved flight plan; 

It is noted that this feature is implicit in Fraunhofer since Fraunhofer deals with handovers between nodes who are each in control of their own flight plan sector which implies an overall flight plan comprising a plurality of approved flight plan sectors. However Fraunhofer is focused on the communication between a UE and a node within one specific portion of the flight plan and rather than the creation of the overall flight plan. Assuming arguendo that this feature is not taught by Fraunhofer applicant has been provided with Butler which more explicitly teaches this feature. 
Butler teaches receiving an approved flight plan (Butler Fig. 3 element 610 ¶[52] specifically the fight plan filed by the drone, it is implicit that the flight plan request is approved since otherwise it would be illegal to fly the drone) comprising a plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52] specifically the zone(s) under the control of the respective zone controllers being contacted and analyzed for a given flight plan would read on a subset of approved sectors); 
determining, a flight path comprising the plurality of waypoints of the UE (Butler ¶[29-32] although referred to as 4D cells, 3 of the dimensions corresponded to the location of the UAV and are identical to waypoints) for the indicated subset of the plurality of approved flight plan sectors (Butler Fig. 3 elements 60 ¶[52]) based at least in part on the received approved flight plan (Butler Fig. 5 elements 702, 704, ¶[63]); 
Thus as shown above Fraunhofer teaches a base invention of communication of flight plans and Butler teaches wherein flight plans are created and approved based on approved sectors. These two references are analogous to one another because both are drawn to the creation and transmission of flight plans. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fraunhofer to apply the teachings of Butler because the teaching of wherein flight plans are created and approved based on approved sectors taught by Butler was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of communication of flight plans taught by Fraunhofer to yield the advantage of providing an easy means to know which locations UAVs are and are not allowed to fly and thus makes it easier to avoid doing something illegal and the results would have been predictable to one of ordinary skill in the art.

With respect to claim(s) 2, 20, 35, and 40 Fraunhofer as previously modified teaches a method wherein determining the flight path comprises: calculating the plurality of waypoints based at least in part on a trajectory of the UE (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3, Butler ¶[29-32, 43-44] specifically, both Fraunhofer and Butler calculate their waypoints based on the “trajectory of the UE” since both choose waypoints based on where the UAV is heading), one or more factors external to the UE, or both (Fraunhofer Fig. 1,2, Page 1 Section 2, Condition 1, Page 2 Section 3, Butler ¶[29-32, 43-44]).

With respect to claim(s) 3, 21, 36 and 41, Fraunhofer as previously modified teaches a method wherein the query indicates a minimum, a maximum, or both, of number of waypoints for inclusion in the flight declaration message (Fraunhofer, Page 4, paragraph 3, proposal 2 wherein it is taught that the reporting should be at least the take-off point and landing-point which would be the minimum number of waypoints).

With respect to claim(s) 4, 22, 37, and 42 Fraunhofer as previously modified teaches a method wherein receiving the second message comprising the query from the network node comprises: receiving the second message comprising the query from the network node via radio resource control (RRC) signaling  (Fraunhofer, Page 1 Section 1, Fraunhofer, Page 1 Section 2).

With respect to claim(s) 5, 23, 38, and 43 Fraunhofer as previously modified teaches a method wherein receiving the second message comprising the query from the network node comprises: receiving a plurality of messages comprising queries from a plurality of network nodes, wherein the plurality of messages includes the second message (Fraunhofer, Page 1 Section 1, Fraunhofer, Page 1 Section 2).

With respect to claim(s) 6, and 24, Fraunhofer as previously modified teaches a method wherein each waypoint of the plurality of waypoints comprises an expected three dimensional position of the UE (Fraunhofer Fig. 3 Page 4, Paragraph 2, “The M waypoints can be represented by 3D positional co-ordinates” Butler ¶[31], the 4D Cells disclosed by Butler include the standard special dimensions) corresponding to the waypoint within a corresponding one of the subset of approved flight plan sectors (Fraunhofer Fig. 3 Page 4, Paragraph 2, Butler ¶[31]).

With respect to claim(s) 7 and 25, Fraunhofer as previously modified teaches a method wherein each waypoint of the plurality of waypoints further comprises a timestamp indicating a minimum expected entry time and a maximum expected exit time (Fraunhofer Fig. 3 Page 4, Paragraph 2, “Observation 6: Drastically varying Aerial UE speeds when covering specific areas of interest, requires timestamps associated with these waypoints.” Butler ¶[31] wherein the cells include the temporal dimension of time) of the UE corresponding to the expected three dimensional position corresponding to the waypoint (Fraunhofer Fig. 3 Page 4, Paragraph 2, Butler ¶[31]).
It is noted that the teaching of attaching timestamps to the waypoints as taught by both Fraunhofer and Butler would read on both the minimum expected entry time and a maximum expected exit time. More specifically, the initial entrance/takeoff waypoint within a sector would have a timestamp corresponding to the minimum expected entry time and the final exit/landing waypoint within a sector would have a timestamp corresponding to the maximum expected exit time.

With respect to claim(s) 8 and 31, Fraunhofer as previously modified teaches a method wherein the plurality of approved flight plan sectors comprises a plurality of contiguous flight plan sectors (Butler Fig. 3 element 60 ¶[52]).

With respect to claim(s) 9 and 32, Fraunhofer as previously modified teaches a method wherein each flight plan sector of the plurality of contiguous flight plan sectors comprises a volume and a time period corresponding to a duration that the UE is permitted to occupy the volume (Fraunhofer Fig. 3 Page 4, Paragraph 2, Butler ¶[29-32] note: both the timestamps of Fraunhofer and 4 Dimensional cells including time of Butler are approved and therefore must include a time period corresponding to a duration that the UE is permitted to occupy the volume).

With respect to claim(s) 10 and 33, although Fraunhofer as previously modified doesn’t explicitly teach a method wherein each approved flight plan sector of the plurality of approved flight plan sectors comprises one or both of a sector identification or a sector number this feature would necessary within the inventions of Fraunhofer and Butler. More specifically it necessary that the sectors taught by both Fraunhofer (ie the sector under control of a given node) and Butler (the zone under the control of a given zone controller) must be uniquely identifiable because otherwise there would be confusion in knowing which controller/node was in control of which sector/zone as well as the location of a UAV when inside said sector/zone. Although the exact means by which Fraunhofer and Butler use to identify each sector is not explicitly disclosed, it is implicit that these sectors/zones each have to have a different name (or number) which in turn would correspond to the claimed sector identification (or sector number).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665